PER CURIAM.
Dr. Genady P.Cherepanov seeks reimbursement of $1,894.65 from Florida International University (FIU), which was withheld from his final salary warrant. Dr. Cherepanov had purchased a round trip ticket to Paris to attend an educational conference. The travel authorization request designated and specified an account so the ticket was paid for by the University. Dr. Cherepanov had attended other foreign conferences and knew or ought to have known that he was obligated to identify a stable and on-going grant source, in order for FIU to initially defray the expense. As it turned out, there was no underlying grant to support Dr. Cherepa-nov’s request. For this reason, in the final' salary warrant payable to the professor, the cost of the ticket was withheld by the University. Dr. Cherepanov filed the appropriate papers that triggered a Chapter 120, Florida Statutes, hearing before a hearing officer who found from competent and substantial evidence of the above salient facts. The President of the University ultimately adopted the recommended order as the University’s Final Order.
It is clear that the University followed the internal procedures for processing and withholding this money. There being competent substantial evidence to support the order, it is affirmed.1

. In the event the ticket is in the University’s possession, it should be turned over to Dr. Cherepanov for whatever residual value it may have.